Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Application status
Claims 1-25, 29-32, 39-41 and 45 are pending in the instant application.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which 
are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-25, 29-30 and 39-40 drawn to an engineered guide RNA (gRNA) capable of forming a CRISPR-Cpfl complex with a Cpfl effector protein and directing the CRISPR-Cpfl complex to a target sequence; wherein the gRNA comprises a dead guide sequence capable of reducing indel activity of the CRISPR-Cpfl complex; wherein said guide sequence (a) is 10-16 nucleotides in length and complementary to the target sequence, (b) comprises a matching section and a mismatching section with the matching section being 10-16 contiguous nucleotides in length and complementary to the target sequence, or (c) comprises one or more mismatches to the target sequence in a seed region at nucleotide position 2-5 or 14-18 of the guide sequence.
Group II, claims 31 and 32, drawn to a method for modifying a genomic locus, which comprises administering the composition of claim 15 to a host eukaryotic cell comprising the genomic locus.

Group III, claim 41, drawn to a particle comprising the composition of claim 15.


Group IV, claim 45, drawn to a method for selecting a guide RNA for directing a CRISPR-Cpfl system to a target locus in an organism, which comprises: a) locating a CRISPR-Cpfl PAM sequence in the target locus; b) selecting a guide sequence that matches a sequence from of 15-23 nucleotides 3' from the PAM sequence; c) determining whether there are off-target genomic sequences that differ from the selected guide sequence by three nucleotides or fewer; and d) selecting the sequence for use in a guide RNA of a CRISPR-Cpfl system if the closest off-target sequence differs by one nucleotide or more.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  The Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of an engineered guide RNA (gRNA) capable of forming a CRISPR-Cpfl complex with a Cpfl effector protein and directing the CRISPR-Cpfl complex to a target sequence; wherein the gRNA comprises a dead guide sequence capable of reducing indel activity of the CRISPR-Cpfl complex; wherein said guide sequence (a) is 10-16 nucleotides in length and complementary to the target sequence, (c) comprises a matching section and a mismatching section with the matching section being 10-16 contiguous nucleotides in length and complementary to the target sequence, or (c) comprises one or more mismatches to the target sequence in a seed region at nucleotide position 2-5 or 14-18 of the guide sequence, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Zetsche et al. ("Cpfl is a single RNA-guided endonuclease of a class 2 CRISPR-Cas system", Cell, October 1,2015, Vol. 163, No. 3, pgs. 759-771, see IDS).  Zetsche et al. teach of an engineered guide RNA (gRNA) capable of forming a CRISPR-Cpfl complex with a Cpfl effector protein and directing the CRISPR-Cpfl complex to a target 
“For matters of explanation such modified guide sequences are referred to as "dead guides" or "dead guide sequences". These dead guides or dead guide sequences can be thought of as catalytically inactive or conformationally inactive with regard to nuclease activity.”

As such, the guide RNAs taught by Zetsche et al. having no indel activity as shown in Figures 5-7 meet the limitation of the “dead guide sequence”. 

The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:

(b) the prior art applicable to one invention would not likely be applicable to another invention;
(c) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached on Mon-Fri 9:00AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAE W LEE/
Examiner, Art Unit 1656




/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656